Exhibit 99.1 The Habit Restaurants, Inc. Announces Third Quarter 2015 Financial Results IRVINE, CA, November 4, 2015 – The Habit Restaurants, Inc. (NASDAQ: HABT) (“The Habit” or the “Company”), today announced financial results for its third quarter ended September 29, 2015. Highlights for the third quarter ended September 29, 2015: · Total revenue was $58.6 million compared to $47.0 million in the third quarter of 2014. · Company-operated comparable restaurant sales increased 2.9%. · Net income was$2.2 million, compared to $2.1 million in the third quarter of 2014. · Adjusted fully distributed pro forma net income(1) was$1.7 million, or$0.06per fully distributed weighted average share compared with $1.2 million, or $0.05 per fully distributed weighted average share for the third quarter of 2014. · Adjusted EBITDA(1) was$6.8 million compared with $5.8 million for the third quarter of 2014. · The Company opened seven new restaurants and three licensed/franchised locations during the third quarter and finished the quarter with 124 company-operated locations and four franchised/licensed locations. Adjusted fully distributed pro forma net income and adjusted EBITDA are non-GAAP measures. A reconciliation of GAAP net income to each of these measures is included in the accompanying financial data. See also “Non-GAAP Financial Measures,” included herein. “Our 47th consecutive quarter of comparable sales growth is a great accomplishment for the Company. Our culture of putting our guest first and being highly focused on operations has resulted in our ability to grow comp-store sales consistently over a very long period of time,” said Russ Bendel, President and Chief Executive Officer of The Habit Restaurants, Inc.“This quarter we opened seven new company-operated Habit Burger Grills, including our second location in Florida and three franchised/licensed locations.We continue to expect to open between 26 and 28 company-operated locations in 2015 and expect to open between 30 and 32 company-operated stores in 2016.” Third Quarter 2015 Financial Results Compared to Third Quarter 2014 Total revenue was $58.6 million in the third quarter of 2015, compared to $47.0 million in the third quarter of 2014. Company-operated comparable restaurant sales increased 2.9% for the quarter ended September 29, 2015. The increase in company-operated comparable restaurant sales was driven primarily by a 0.8% increase in transactions and a 2.1% increase in average transaction amount. Net income for the third quarter of 2015 was$2.2 million, compared to $2.1 million in the third quarter of 2014. Adjusted fully distributed pro forma net income in the third quarter of 2015 was $1.7 million, or $0.06 per fully distributed weighted average share, compared to $1.2 million, or $0.05 per fully distributed weighted average share, in the third quarter of 2014. A reconciliation between GAAP net income and adjusted fully distributed pro forma net income is included in the accompanying financial data. 2015 Outlook The Company currently anticipates the following for its fiscal year 2015: · Total revenue between $228 million to $229 million; · Company-operated comparable restaurant sales growth of approximately 6.0% for the full year 2015, which includes comparable sales growth of approximately 2.0% to 3.0% in the fourth quarter of 2015; · The opening of 26 to 28 company-operated restaurants and three to five franchised/licensed restaurants; · Restaurant contribution margin of 21.3% to 21.6%; · General and administrative expenses of $23.0 million to $23.5 million, including $1.3 million of non-cash stock compensation expense related to equity compensation programs; · Capital expenditures of $27.0 million to $29.0 million; and · An effective tax rate of approximately 43.0%, which assumes the conversion of all common units of The Habit Restaurants, LLC for shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock), which would eliminate the non-controlling interests. Conference Call The Company will host a conference call to discuss financial results for the third quarter 2015 today at 5:00 PM Eastern Time. Russ Bendel, President and Chief Executive Officer, and Ira Fils, Chief Financial Officer will host the call. The conference call can be accessed live over the phone by dialing (855)327-6837 or for international callers by dialing (778)327-3988. A replay will be available after the call and can be accessed by dialing (877)870-5176 or for international callers by dialing (858)384-5517; the passcode is 954303. The replay will be available until Wednesday, November11, 2015. The conference call will also be webcast live from the Company’s corporate website at ir.habitburger.com under the “Events” page. An archive of the webcast will be available at the same location on the corporate website shortly after the call has concluded. The following definitions apply to these terms as used in this release: Comparable restaurant sales reflect the change in year-over-year sales in our comparable restaurant base. A restaurant enters our comparable restaurant base in the accounting period following its 18th full period of operations. Average Unit Volumes (AUVs) are calculated by dividing revenue for the trailing 52-week period for all company-operated restaurants that have operated for 12 full periods by the total number of restaurants open for such period. Adjusted fully distributed pro forma net income includes net income attributable to The Habit (i)excluding income tax expense, (ii)excluding the effect of non-recurring items, (iii)assuming the exchange of all common units of The Habit Restaurants, LLC into shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock), which results in the elimination of non-controlling interests in The Habit Restaurants, LLC, (iv)reflecting an adjustment for income tax expense on fully distributed pro forma net income before income taxes at our estimated long term effective income tax rate, and (v)adjusted for the effects of additional costs of being a public company. Adjusted fully distributed pro forma net income is a non-GAAP financial measure because it represents net income attributable to The Habit, before non-recurring items and the effects of non-controlling interests in The Habit Restaurants, LLC. We use adjusted fully distributed pro forma net income to facilitate a comparison of our operating performance on a consistent basis from period to period that, when viewed in combination with our results prepared in accordance with GAAP, provides a more complete understanding of factors and trends affecting our business than GAAP measures alone and eliminates the variability of non-controlling interests as a result of member owner exchanges of common units of The Habit Restaurants, LLC into shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock). Adjusted fully distributed pro forma net income per share is calculated using adjusted fully distributed pro forma net income as defined above and assumes the exchange of all common units of The Habit Restaurants, LLC into shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock). EBITDA, a non-GAAP measure, represents net income before interest expense, net, provision for income taxes, and depreciation and amortization. Adjusted EBITDA, a non-GAAP measure, represents EBITDA plus pre-opening costs, stock-based compensation, loss on disposal of assets, management and consulting fees and offering related costs. About The Habit Restaurants, Inc. The Habit Burger Grill is a fast casual restaurant concept that specializes in preparing fresh, made-to-order char-grilled burgers and sandwiches featuring USDA choice tri-tip steak, grilled chicken and sushi-grade albacore tuna cooked over an open flame. The first Habit opened in Santa Barbara, California in 1969. The Habit has since grown to 128 restaurants in 12 markets throughout California, Arizona, Utah, New Jersey, Florida, and Nevada.
